 FRANK MASHUDA CO., INC.233Frank Mashuda Co.,Inc.andJohnW. Can, Jr. Case6-CA-8038October 30, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 30, 1975, Administrative Law Judge JoelA.Harmatz issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.IThe General Counsel excepts to the Administrative Law Judge'sfinding thatthere is noaffirmative proof or reasonable basis for inferringthat theRespondent, pnor to employee Carr's discharge, had knowledgethat Carr had filed a formal, written grievance concerning his denial ofemploymenton December10, 1974.We note that Union Steward Keefertestified that he informed Schoedel, the Respondent's job superintendent,that Carr had filed a written grievance, but Keefer also testified that hecouldnot rememberwhen he so informed Schoedel Schoedel testified thathe never sawany written grievance but stated that, after Carr's discharge, heheardby "word of mouth" that Carr had filed a written grievance. TheGeneralCounsel contends, that the Administrative Law Judge faded toconsider this evidenceand that this evidenceestablishesthat theRespondent was aware,prior to the discharge, of Can's filing the writtengrievance.However, contrary to the General Counsel, we cannot concludethatthe evidencenecessitatesa finding that the Respondent learned of thewritten grievancepriorto Carr's discharge.Inasmuch asCarr's grievancesought monetarycompensationfor his not working on December 10, thematter couldwell have remained in dispute after Carr's discharge Thedischargewould not appearto extinguishautomatically Can's claim to aday's pay Thus, it wouldseem morelikely, and in fact the only affirmativeevidence so indicates, that the Respondent did not become aware of Can'swritten grievance until afterthe discharge. Accordingly, based on theevidencebeforeus, we shallaffirm the Administrative Law Judge's ultimateconclusionthat theRespondentdid not learn of the written grievance untilafterthe date of Can's discharge.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard in Fairmont, West Virginia, on May19, 1975, upon a charge filed on January 22, 1975, and a221 NLRB No. 47complaint issued on March 28, 1975, alleging that theRespondent, Frank Mashuda Co., Inc., violated -Section8(a)(1) of the National Labor Relations Act, as amended,by threatening reprisals for engaging in activity protectedby Section 7 of the Act, and Section 8(a)(3) and (1) bydischarging the Charging Party, John W. Carr, Jr., becauseof his -union and protected activities. In its duly filedanswer, Respondent denied that any unfair labor practiceswere committed. After close of the hearing, briefs werefiled by the General Counsel and the Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying, and fullconsiderationof the posthearing briefs, I enter, thefollowing:FINDINGS OF FACTI.THEBUSINESS OF RESPONDENTRespondent is a Wisconsin corporation with a principalplace of business in EvansCity,Pennsylvania, and isengaged in the construction industry as a general contrac-tor.Respondent,among its various ventures,is engaged ina highway construction job in the vicinity of Morgantown,West Virginia,the only project involved in this proceeding.During the 12-month period preceding issuance of thecomplaint,a representative period,Respondent purchasedand received goods and materials'valued in excess of$50,000 directly from outside the State of West Virginia,for use on its West Virginia project.The complaint alleges, the answer admits, and I find thatthe Respondent is and,at all times material,has been anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local Union No.789, herein called the Union, is now, and has been at alltimes material, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe primary issue in this, proceeding involves thequestion of whether or not John W. Carr, Jr., wasterminated, in violation of Section 8(a)(3) and (1) of theAct, because he engaged in protected activity.B.Concluding FindingsRespondent's operations on the West Virginia' highwayproject are subject to the 1973-75 highway agreementbetween the Constructors' Laborer Council of WestVirginia, Inc., and various labor organizations, includingTeamsters' Local Union No. 789. On October 29, 1974,John W. Carr was hired by Respondent upon referralunder the hiring hall arrangement established pursuant tothe governing collective-bargaining agreement with that 234DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion. Initially, Can was assigned as a dump truckdriveron the night shift. After a few weeks, however, he wastransferred to the day shift.,On- Monday, December 9, 1974,1 Respondent operatedwith a reduced crew, and few, if any, drivers worked thatday. On December 10, weather conditions only permitted,employment of a partial crew on the day shift and Canwas one of two drivers not called to work that day.Improved conditions permitted the entire night shift towork that evening.Because,hewas denied employment on December 10,Can contacted Getty W. Keeffer, the union steward on theday shift, and complained that Respondent on that datehad worked drivers with less seniority. Can advisedKeeffer that he wanted to grieve the loss of a day's pay.Keeffer indicated to Can that he would inquire as to whathad occurred.Subsequently Keeffer telephonedWarrenLauderback, the -Union's business agent. Lauderback atthat timeinformed Keeffer that he was coming to thejobsite and would discuss Cans problem with AnthonySchoedel,Respondent's job superintendent, at that time.On December 11, Lauderback was present on the jobsiteand Carr, apparently out of coincidence, walked into theoffice whileLauderback, Schoedel, and Keeffer werediscussinghis claim. Both Lauderback and Schoedel, withrespect toCarr's claim, ultimately agreed that it waslacking inmerit on 'grounds that (1) since Carr had notactuallyworked 30 days, he remained a probationaryemployee, without seniority,2 and (2) that, even if Carr hadseniority,intershiftbumping was not permitted withrespect to intermittent shutdowns. Both Keeffer' and Candisagreedwith this interpretation, being of the view thatprobationary status ended, with seniority muring, uponexpiration of 30 calendar days.3 During this discussion,Carr in apparent reaction to the position that intershiftbumping would not be permitted, informed Schoedel thathe would"like to have first say on any shift that has themost time."When Schoedel indicated that he had no wayof knowingwhich, shift would. have the most work, Canrequesteda transfer back to the night shift. Schoedel,pursuantto this request, transferred Can to the nightshift.4With this, the meeting ended, and there is noevidencethat during the course thereof any participantmanifested temperament, resentment, or any other form ofhostility.Can, following thismeeting, apparently was not satisfiedwith the position expressed by Lauderback and Schoedeland, thereafter, filled out a ; formal grievance seekingcompensationfor the denial of work on December 10. Carrgave the grievance to Keeffer on December 16, with thelatter indicatingthat 'he would mail the grievance toLauderback.According to Keeffer, on the next day,December17, he mailed the grievance to the union hall.On the morning of December 19, Can reported for workand was metby Schoedel. At that time, Schoedel gave him1Unless otherwiseindicated, all dates refer to 1974.2 See Resp.Exh. 1, The Highway Agreement, art. VI, sec, J3Subsequentlyin December, either before or after the discharge of Can,the "Labor Council," apparently a body authorized to resolve issues ofinterpretationunder the applicable collective-bargaining agreement, upheldthe viewof Schoedel and Lauderback that probationary status ended onlyafter completionof 30 actual working daystwo checks, obviously previously prepared, and a termina-tion slip indicating that Can was not qualified for the job.Schoedel informed Can that he would not be needed anymore. Carr asked for an explanation. Schoedel referred tothe improper manner in which Carr backed his truck underthe loader, and also Can's delays in effecting drops at thefill area.Following the discharge on December 20, Can appearedat the jobsite and, in a conversation with Schoedel, claimed1-hour showup pay for his appearance on December 19.Schoedel indicated that this was attributable to oversightand that Can would be paid. During their conversation,Can told Schoedel that he would grieve his discharge, butapparently made no reference to any pending grievancewith respect to the December 10 incident.The General Counsel claims that the discharge of Carrwas based on the latter's protected activity in grievingRespondent's denial of work to him on December 10. Inthis connection, the General Counsel argues thata primafaciecase is established by evidence showing that (1) Canfiledan 'informal complaint and subsequent formalgrievance over the denial of work on December 10; (2)Respondent knew that Can at least -filed an -informalcomplaint with respect to that incident; (3) Respondentwas opposed to a practice whereby employees would godirectly to theUnion with complaints; and (4) thedischarge occurred soon after the protected activity andwithout adequate explanation.' Although l agree that therecord plainly substantiates the observations contained in(1) and (2) above, and that the discharge occurred shortlyafter Can registered his claim, I do not agree that the otherelements of the General Counsel's case aresubstantiated ina manner which points to a proscribed motivation herein.On the question of animus, the argument made by theGeneral Counsel seeks to convert evidence tending to showthat Schoedel desired harmonious labor relations on thisproject into an inference of a deliberate design on his partto suppress employee complaints. The fact that duringSchoedel's tenure as superintendent there had been fewgrievances and no arbitration, rather than more, does notpoint to a disposition on his part tostifle orsuppressemployees in the exercise of their rights under the contract.The missing ingredient is hardly supplied by the fact thatSchoedel told certain employees that they should checkwith him before taking their complaints to -the Union.Despite the General Counsel's heavy reliance thereon, suchexpressions! by Schoedel were not materially at' odds withthe testimony of the day-shift union steward, Keeffer,,concerning, the procedures for implementing,grievances,onRespondent's project. Thus, according to Keeffer, the firststep in any grievance action required the employee to firstdiscuss the problem with his foreman and then, if notresolved, to carry the complaint to the steward.5In addition to the foregoing, the General Counsel pointsto an incident involving driver PaulZinn assupporting the4Based on thecredited,uncontradicted testimony of Schoedel5Although not subjectto a specific allegation in the complaint, theGeneralCounsel'sbriefargues that Schoedel's expressed desire thatemployeestake up their complaints withhim beforegoing tothe Unionconstituted an independent violationof Sec.8(a)(1). It is argued that thisstatement amountedto an unlawfulinducement to employees to give uptheir protected rights. Thereisno meat in this contention.Contrary to the FRANK MASHUDA CO., INC.claim of animus. The latter testified that on November 13,1974, which was Zinn's first night on the job,Carr pointedZinn out, stating "Here comes a guy we used to work for atA.J. Baltis." According to Zinn, Schoedel, after "one wordbrought on another and different things" iii a conversationthat lasted5 or 10 minutes, ended the dialogue with thestatement"there will be no union trouble in this job." Zinncould not recall the specific context of the conversation,nor could he lend any insight into what prompted Sch(,edeltomake sucha remark. Schoedel could not recall everhaving madesucha statement,and though Zinn had beena shop steward in the course ofhis prior employment withthe BaltisCompany, his testimony is regarded as no morethan neutralto the issuesin dispute in this case. Indeed, thestatementhe imputes to Schoedel was more likely utteredas an expressionfording its origin in the good laborrelationshistory, for which Schoedel was responsible onthis project,6 rather than one of contempt for employeeswho assertstatutory or contractual rights?In sum,with respect to the affirmative evidence relied onto show animus,' if,as the General Counsel argues,Respondentwas bent on wide scale repression of grievanceactivity and was willing toresort' to illicit tactics - infurtherance of such ends, that conclusion would seemsubject to far more convincing evidentiary developmentthan is attestedto by the abstractions appearing in thisrecord.Also detracting from the- General Counsel's effort toportray the discharge as a byproduct of employer hostilityto employeeassertionsof their contract rights are thecircumstancessurrounding the incident which promptedthis litigation.There is no affirmative proof, nor does theGeneral Counsel point to a reasonable basis for inferring,that, Schoedel, or any other agent of Respondent, at anytime priorto the discharge, knew that Carr filed a formal,written grievanceafter- the December11meeting. Indeed,in the interval"between that meeting and the discharge,there is no evidence,whatever, that either Keeffer, Carr, orLauderback had any communication with Schoedel or anyother managementrepresentative concerning Carr's com-plaint.On this record, all that appears is that managementwas mindfulthat Schoedel had complained to the Unioninformallyas tothe denial of employment to him onDecember10.Thatissuewas discussed on December 11and, though Schoedel indicated that Carr would not bepaid,he assentedto Carr's request for a transfer to thenight shift. Thereis no suggestionthat, in the course of thatmeeting,hostilities of any kind emerged or that anythingtranspired of , a nonroutine nature in discussing thisGeneral Counsel, whereas here employees are represented by an exclusivebargaining representative,considerationsof stability, fostered by this act,are served rather than offended by an arrangement whereby employees areurged to take a preliminary step which will assure that management resiststheir claim before they cause a, perhaps unnecessary, confrontation betweenmanagement and the exclusive bargainingrepresentative. The procedurewhich Schoedel spoke of, and which steward Keeffer confirmed, is not onlyconsistentwith the purposes and policies of the Act, but also contributes tothe efficient administration of collective-bargaining agreementsAbsentclearer evidence than is present here that Respondent's agents had engagedin conduct tending to discourage employees from expressing complaints, Isee nothing unlawful or sinister in Schoedel's counseling employees as to, thepreferred basis for processing grievances at the initial stage6Inconsistentwith the General Counsel's claim that Schoedel was235grievance.Nothing inherent in Carr's complaint nor hisbehavior in presenting it would tend-to have provokedSchoedel. Indeed, any conclusion to the contrary wouldcompete with the fact that Schoedel had Lauderback'ssupport in taking the position that Carr's grievance lackedmerits In sum, the objective facts which form thebackground against which the discharge was effected donot warrant an inference that Schoedel would have viewedthis isolated complaint for a single day's work, which thesenior union official viewed as nonmeritorious, as of suchmagnitude as to warrant a reprisal against the -employeeinvolved.Also unconvincing is the General Counsel's contentionthatRespondent's explanation for the discharge was sounreasonable as to contribute to an inference of discrimi-nation. The testimony of Schoedel and Night-Shift Super-intendentCurtisE._Ware indicates that on or aboutDecember 19 one of the dump trucks blew an engine andhad to be removed from service. Since night-shift driverswere utilized exclusively in'dirt removal operations, andthey operated dump trucks for-these, the loss of the truckmade it necessary to dispense with the services of onedriver.Ware and Schoedel decided to eliminate,Carr who,according to their testimony, was the poorest of the drivers,still in probationary status, and therefore had no seniority.Both testified that Carr was regarded as having the worstperformance record because of his persistent failure toconform to safety standards in" operating his truck byspeeding, tailgating, and passing other trucks underhazardous conditions, by his delaying in the dump area bywaiting for other trucks to complete their drop beforecommencing to unload his own, and by his difficulty, whenin the loading area, in backing under -the "loader" in amanner which would riot require te loader operator tomake adjustments before filling Carr's vehicle. Theevidence offered by the General Counsel does not presentany material' conflict with the testimony of Schoedel andWare in this respect. Thus Carr contradicts Respondent'switnesses only by denial of Ware's testimony that the latterreprimanded or called him down frequently with respect tothe unsafe manner in which he operated his truck ordumped, ' or in ,the manner in which he backed under theloader.Can admits, however, that Schoedel reprimandedhim for his failure, in the dumping area, to pull upalongside of another driver and make his drop simultane-ously. Carr does not deny any of the assertions by SchoedelandWare which specify various aspects of Can's workperformance which they regarded as poor. In this respect,the testimony of Paul Zinn offered by the General Counselactuated by a desire to suppress employee assertion of contract rights wasthe undisputed evidence that Steward Keeffer was assigned to a fuel truck tofacilitate his contacts with the other drivers.7The complaint alleges that Respondent, on November 13, violated Sec.8(a)(1)' of the Act by threatemng reprisals for protected activityNoevidence was adduced in support of this allegation. The claim, made in theGeneral Counsel's brief, that Schoedel'sstatement, to-Zinn violated Sec.8(a)(1) is dismissed, for reasons set forth above, based on -evidence toovague to support an unfair labor practice finding.8The interpretation placed on the probationary clause of the contract bySchoedel and Lauderback, at the December 11 meeting and subsequentlyconfirmed by the Labor Council, is in consonance with my understandingas to the intended scope given such clauses in industries where employmentis seasonal and irregular. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDisnot regarded as reliable evidence of sufficient weight tocreate a conflict with the accounts of Schoedel and Ware.Zinn's testimony that in his opinion Can was a good driverand that he neither observed nor had knowledge of Canspeeding,having trouble with dumping, or having troublebacking under the loader, was offered without foundationand in the face of evidence that Zinn plainly did not havethe opportunity to observe Can to the same extent asRespondent's supervisors. In my view, Zinn's opinion wasnot reliably indicative of Carr's value as an employee, andis not regarded as of sufficient probative weight to create aconflict of fact on thisissue.Also of relevance here was thetestimony of the afternoon loader, Charles E. Moore, whowas calledby the General Counsel, and who testifiedconcerningCan's alleged difficulties in backing under theloader.Moore, however, though apparently sympathetic toCarr, did not clearly refute Respondent's charge againstCarr in this respect. True, the general tenor of Moore'stestimony expressed a general satisfaction with the mannerin which Carr backed under his loader, and conveyed hisopinion, that Can got his truck as near as the other drivers.However, on cross-examination,Moore indicated thatsometimesCan got a little "over anxious" and "when hebacked in he'd go under me too far and I'd have to raisethe bucket to keep it from being hit." With respect to thisspecific observation by Moore, it was my general impres-sion,from observing him testify, that while reluctant tocriticize a fellow worker Moore in this instance did set Canapart from other drivers and afforded testimony moreconsistentwith Respondent's evidence as to Can's difficul-ties in backing under loaders rather than a refutation.Aside from the General Counsel's failure to adducepersuasive evidence contradicting Respondent's descrip-tion of Can's shortcomings as an employee, no evidencewas offered tending to show that any other driver who hadnot completed, or, for that matter who had completed, theprobationary period, had a less distinguished work record.Furthermore, contrary to the General Counsel, thereasons offered by Respondent for the discharge wereneither inconsistent nor "shifting." The fact that thedischarge decision was prompted by, the immobilization ofa dump truck, which made one night-shift driver dispensa-ble,merely explains the timing of the need to cut back thework force, and did not dictate the means by which thatreduction would be implemented. Faced with a surplus ofdrivers,Respondent, could have 'recognized seniorityamongst allof its drivers and terminated the most junioramong them.However, it chose not to do so, and electedinstead toterminatethe night-shift driver with the poorestwork record who, according to its interpretation of thecontract, as a probationary employee, had neither senioritynor protectionagainstdischarge. Can, on evidence which 'Ihave no causeto question, was the logical selection underthiscriteria. ' The claim by the General Counsel thatRespondent's,grounds for terminating Can were shiftingignores thefact that Respondent was under no obligation,by law or contract, to effect a reduction amongst its drivers9 Contraryto the Respondent, I agreewith the General Counsel thatCarr's claim that he wasimproperlydeniedwork on December10 was madeunder the contractand, though perhaps lacking inment andindividuallyinanyother manner. Nor, in the circumstances, do I seeanything unreasonable in Respondent's determination toselectfor discharge the night-shift employee,withoutseniority, and with the poorest work record. Respondent'sposition under the contract that employees who had notcompleted their probationary period were not "regular"employees, with seniority or protection against discharge,is consistent with the prevailing view as to the meaning ofprobationary clauses in most, if not all, major industries.Strict reliance upon the discretion afforded employersunder such clauses, as is evident from the action taken inthis case, though possibly suspect in other contexts, oughtnot be viewed with cynicism where the employer himselfdid not do the initial hiring, but, as in Carr's case, obtainedthe employee under a hiring hall arrangement. In thesecircumstances, nothing unreasonable is suggested by anemployer's acting upon a general dissatisfaction with anemployee, prior to completion of his probationary employ-ment, by terminating him at an appropriate time before heachieves protected tenure.Based on the foregoing, I fmd that the case againstRespondent is limited to the suspicion that arises from thefact that Can was discharged shortly after he made a claimfor a day's compensation. However, that suspicion hasbeen allayed by convincing, unrefuted evidence that Canwas terminated for cause, and by the inability of theGeneral Counsel to convincingly demonstrate that Carr'sprotected activity,9 to the extent known by Respondent,occurred under conditions likely to engender resentment ofmanagement, or assumed a form as to which Respondent'sofficials had previously manifested animus: Accoldingly, Ifmd that the General Counsel has failed to establish by apreponderance of the evidence that the discharge of Canwas motivated by unlawful considerations, and hence Ishall recommend that the complaint be dismissed in itsentirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.Respondent,by discharging JohnW. Can, Jr., didnot violate Section 8(a)(3) and (1) of the Act.4.Respondent did not violate Section 8(a)(1) of the Actby engagingin any conductinterfering with, restraining, orcoercing employees in the exerciserights protected bySection 7of the Act.Upon the basis of the foregoing findingsof facts,conclusions of law, and upon the entire record, andpursuant to Section 10(c) of the Act,Ihereby issue thefollowing recommended:asserted,nonetheless constituted protected, concertedactivity.SeeBobHenry Dodge, Inc,203 NLRB 78 (1973),andMrs.6aird's Bakeries, Inc,189NLRB 606(1971). FRANK MASHUDA,CO., INC.237ORDER 10IT IS HEREBYORDERED that the complaint in thisproceedingbe, and it herebyis,dismissedin its entirety.10 In the event no exceptions are filed as provided by Sec. 102.46 of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board, the findings,itsfindings, conclusions, and Order, and all objections thereto shall beconclusions, and recommended Order herem shall, as provided in Sec.deemed waived for all purposes.